Mr. Justice Nott
delivered the opinion of the court.
't'he only question in this1 case is, whether the directions of the court to the jury were correct. For, if the instructions to the jury were proper, their verdict, which was in conformity with those instructions, cannot b'e wrong.
The circumstances of this case are in no respect different from those of cases which daily occur in our courts. It is not unusual, on á resurvey of land, to find a large surplus over and above what was contemplated by the parties at the time of the sale. Yet Ihave never known an action brought before to recover payment for such surplus. This, indeed, is stronger against the plaintiff than cases of this description usually are; because she was aware of the fact when she made the deed. It is not improbable that the written agreement was varied from the original verbal contract for the purpose of preventing any further investigation, if we look to the written agreement alone, or to the title deed, there is nothing to induce á belief that any regard was had to the number of acres. It would be attended with the most dangerous consequences to permit a bar-gain which had been closed by the most solemn acts known to the law to be set afloat by the preliminary conversation which led to the contract; and particularly, six years after it had been so closed, and after every part of it had been carried into complete execution.
The motion therefore must be refused.
Williams, for the motion.,
Gist, contra.
Justices Richardson, Colcock, Johnson, Gantt and JJu<-ger, concurred.